                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

WALTER HAMILTON AND DIANNA                  )
HAMILTON, Individually and as Legal         )
Guardians of the Person and Estate of       )
KAITLIN HAMILTON, an Incapacitated          )
Person,                                     )
                                            )
                           Plaintiffs,      )
                                            )
vs.                                         )                 No. CIV-18-1240-C
                                            )
BAYER HEALTHCARE                            )
PHARMACEUTICALS INC., BAYER                 )
PHARMA AG, BAYER                            )
CORPORATION, BAYER                          )
HEALTHCARE LLC, BAYER                       )
HEALTHCARE AG AND BAYER AG                  )
                                            )
                           Defendants,      )
                                            )
MUTUAL OF OMAHA INSURANCE                   )
COMPANY,                                    )
                                            )
                           Intervenor       )
                                            )
vs.                                         )
                                            )
WALTER HAMILTON AND DIANNA                  )
HAMILTON, Individually and as Legal         )
Guardians of the Person and Estate of       )
KAITLIN HAMILTON, an Incapacitated          )
Person,                                     )

                      MEMORANDUM OPINION AND ORDER

      Intervenor Mutual of Omaha Insurance Company (“Mutual”) has filed a Motion

seeking to exclude the opinions and testimony of Plaintiffs’ expert, Diane L. Luther (Dkt.

No. 252). Mutual argues that Ms. Luther is not qualified to render the offered opinions,
that her opinions impermissibly make legal conclusions, and that her report fails to comply

with Fed. R. Civ. P. 26(a)(2)(B).

       Pursuant to Fed. R. Evid. 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579 (1993), the Court must conduct a two-part inquiry prior to permitting an expert witness

to testify before a jury.

       First, the district court must “determine whether the expert is qualified ‘by
       knowledge, skill, experience, training, or education’ to render an opinion.”
       [United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (en banc)]
       (quoting Fed. R. Evid. 702). Second, if the expert is sufficiently qualified,
       the district court “must determine whether the expert’s opinion is reliable by
       assessing the underlying reasoning and methodology.” Id.

Schulenberg v. BNSF Ry. Co., 911 F.3d 1276, 1282-83 (10th Cir. 2018).

       Mutual argues that Ms. Luther is not qualified because she is not a lawyer and/or

does not hold a special license relative to the insurance policy at issue here. Mutual

further argues that Ms. Luther has no experience in dealing with group claims. After

considering the parties’ arguments, the Court finds Ms. Luther is qualified to offer expert

testimony on this matter. To the extent Mutual questions her qualifications, the issues

raised are more properly addressed via cross-examination rather than exclusion.

       Mutual also challenges certain opinions expressed by Ms. Luther stating they are

legal conclusions. Alternatively, Mutual argues Ms. Luther applies an incorrect legal

standard.    According to Mutual, Ms. Luther repeatedly used “acceptable industry

standards” language to qualify her opinion of Mutual’s wrongdoing. Mutual argues this




                                             2
is not the proper standard. Rather, Mutual argues, the proper analysis is whether it had a

duty to cover the subject loss.

       The Tenth Circuit has defined the threshold for expert testimony on legal issues,

stating:

              The line we draw here is narrow. We do not exclude all testimony
       regarding legal issues. We recognize that a witness may refer to the law in
       expressing an opinion without that reference rendering the testimony
       inadmissible. Indeed, a witness may properly be called upon to aid the jury
       in understanding the facts in evidence even though reference to those facts is
       couched in legal terms. . . .

       . . . [A]n expert’s testimony is proper under Rule 702 if the expert does not
       attempt to define the legal parameters within which the jury must exercise its
       fact-finding function. However, when the purpose of testimony is to direct
       the jury's understanding of the legal standards upon which their verdict must
       be based, the testimony cannot be allowed. In no instance can a witness be
       permitted to define the law of the case.

Specht v. Jensen, 853 F.2d 805, 809-10 (10th Cir. 1988). As this Court explained in

ruling on a Daubert challenge to an expert in an earlier bad faith case: “the focal point of

her testimony must be on the Oklahoma insurance industry’s practices and standards and

whether they were or were not met in this case. The Court will not permit Sullivan to

give testimony regarding unsupported or inadequately explored conclusions regarding

issues of fact or to offer a legal opinion.” Milburn v. Life Inv’rs Ins. Co. of Am., No.

CIV-04-0459-C, 2005 WL 6763386 (W.D. Okla. Jan. 19, 2005). Ms. Luther’s testimony

must stay within these parameters. As for Mutual’s argument regarding Ms. Luther

applying the “acceptable industry standards” language, the Court finds no merit in that


                                             3
position. Indeed, assisting the jury in understanding appropriate industry standards is

precisely the reason for permitting expert testimony on claims handling.

       Finally, Mutual argues the Rule 26 disclosure of Ms. Luther was inadequate as it

failed to include her compensation schedule. Mutual’s argument is frivolous. While the

initial disclosure omitted compensation information, that omission was corrected four days

later and prior to Mutual’s deposition of Ms. Luther. At that deposition, Mutual explored

the compensation earned by Ms. Luther for her work in this matter. Thus, Mutual has

failed to demonstrate any prejudice arising from the initial omission. Rather, to raise the

issue in this manner is disingenuous. This type of “gotcha” tactic is not acceptable before

this Court.

       For the reasons set forth herein, Intervenor Mutual of Omaha Insurance Company’s

Motion to Exclude the Opinions and Testimony of Diane L. Luther (Dkt. No. 252) is

DENIED.

       IT IS SO ORDERED this 18th day of October, 2019.




                                            4
